OF TEXAS
                                 AUHTIN.       TICXAS            78711



                                            July   21.    1975



Mrs.    Charles    (Betty)  Cleland,                             Opinion   No.     H-644
Executive     Secretary
Texas    State Board     of Examiners                            Re:   State Board    of Examiners    of
  of Psychologists                                               Psychologists     use of employees     to
108 West     15th Street,    Suite 103                           screen   applicants   for examination.
Austin,    Texas     78701

Dear   Mrs.      Cleland:

      You have requested       our opinion   regarding    the authority                     of the State Board
of Examiners     of Psychologists     to employ    persons,    including                    former   Board mem-
bers,  to screen    applicants    for examination.

        The State Board   of Examiners      of Psychologists    was created       in 1969 by
article    4512c, V. T. C. S.,  to administer     the Psychologists’      Certification      Act.
It is the duty of the Board    to certify    as a psychologist    those qualified       applicants
for certification   who successfully      pass the examination       prescribed     by the Board.

       Section    7 of article     4512c,     V. T. C. S.,         provides      in part:

                      The Board may employ         such other                 persons
                      as it deems   necessary     or desirable                 to carry
                      out the provisions    of this Act.

Subject    to the limitations    of article   4512c,     sec.   6, V. T. C. S.,    which concerns
the Licensing      Fund,   and the General      Appropriations        Act,   (63rd Leg. , 1973,
HB 139 Ch. III p. 122),       we believe    the Board     is authorized      to employ    persons   to
assist   in the performance       of its duties,     including    the duty to determine       that
applicants     for examination     are qualified.       But the Legislature       delegated    to the
Board alone the power to determine             whether     applicants     are qualified   or not quali-
fied to take the exammation.

       That function      requires      quasi-judicial    fact-finding     by the Board and it must
exercise     its own discretion         and judgment     in such matters,        guided by the legisla-
tively   set standards,        and may not re-delegate          that power to others.        While   it
may utilize      investigative      assistance      and advice    of its employee.s,      the Board    must
make the final decisions           itself and it will be legally        responsible    for the decisions
made.     -See generally,        Bloom     v. Texas    State Board     of Examiners       of Psychologists,




                                                   p.    2832
Mrs.      Charles   (Betty)   Cleland   - Page    2




492 S.W.2d 460 (Tex. Sup. 1973);  Krug V. Lincoln  National                     Life Insurance   Co. ,
245 F.2d 848 (5th Cir. 1957);  2 Am. Jur. 2d, Administrative                      Law,   5 222;
Attorney  General  Opinion  H-386  (1974).

                                        SUMMARY

                             The State Board     of Examiners       of Psycholo-
                     gists may employ      persons,     including    former   Board
                     members     if appropriate,    to assist    it in screening
                     applicants   for examination      but it may not delegate      to
                     such persons     any quasi-judicial      functions   delegated
                     to the Board by the Legislature.

                                                        Very   truly     yours,




                                                        Attorney       General     of Texas



APPROVED:




Opinion     Committee



jad:




                                           p.    2833